STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                                        NO.           2021    CW        1609


VERSUS


DYLAN       PIZZOLATO


           CONSOLIDATED                WITH


PRISCILLA             NOEL        LEFEBURE


VERSUS
                                                                                                   FEBRUARY             25,       2022


DYLAN       JACOB          PIZZOLATO




In   Re:              Katherine               Reznik             Benoit,          applying               for           supervisory
                      writs,           Family           Court          in     and  for   the                 Parish           of     East

                      Baton        Rouge,         No.     217897            c/ w    218072.




BEFORE:            WHIPPLE,                C. J.,     PENZATO           AND        HESTER,        JJ.


           WRIT       GRANTED          WITH         ORDER.             The         family      court'        s       November         23,
2021       order       which           denied         the     motion           to    proceed            in    forma         pauperis
filed        by       Katherine               Benoit             is     vacated.               Where             a     motion         for
sanctions             is      brought          against            an
                                                                        attorney, he                or       she       is     a    party
in     interest.              Should         the        motion         be successful,                    judgment             will    be
rendered           against             the        attorney             personally.                Any        appeal           must        be
taken       in        the       attorney' s              name.              Williams         v.     Hattan,             594         So. 2d
977,       979 (       La.        App.       3d       Cir.       1992),            writ   denied,                600    So. 2d        606
 La.       1992).               See    also         In      re    Succession              of      Horn,          2002- 430 (          La.

App.       5th     Cir.         9/ 30/ 02),           827     So. 2d        1241,      1247,        writ         denied,            2002-
2917 (      La.       2/ 7/     03),       836      So. 2d        105.         Accordingly,                  for      purposes            of

an     appeal         of     an    award         of     sanctions             against          Katherine               Benoit,        she

is     a   party           in     interest            and        is    entitled           to      seek        pauper          status.

This       matter            is       remanded           to      the        family        court          to          consider         the
merits           of        Katherine                Benoit' s               motion        to       proceed               in         fora
pa uperi s .



                                                                   VGW
                                                                   AHP
                                                                      CHH




COURT       OF    APPEAL,             FIRST       CIRCUIT




                       D" -
       DEPUTY          CLIERK         OF    COURT
                 FOR    THE       COURT